Koontz, C.J., joined by Keenan, J.,
dissenting.
I respectfully dissent from the majority opinion in this case. The majority affirms the commission’s use of an inference that truck drivers carry money to pay their expenses to support the conclusion that the robbery of Christian and his ultimate injury was a risk of his employment and therefore arose out of his employment. On this record, I disagree.
*86In my view, the majority either abandons the requirement that Christian prove that his injury “arose out of’ his employment or inadvertently abandons the “actual risk test” and applies some form of the “positional risk test” to reach what might otherwise be a laudable result in this case. I do not disagree, as the majority notes, that confusion may still arise over the meaning and application of the actual risk test. My concern that we perpetuate that confusion on the facts in this record is the primary focus of my dissent and prevents my concurrence with the majority in this case.
Upon some basic points we can agree. “In every worker’s compensation case the claimant must prove: (1) an injury by accident, (2) arising out of and (3) in the course of his employment.” Bradley v. Philip Morris, U.S.A., 1 Va. App. 141, 143, 336 S.E.2d 515, 516 (1985); Code § 65.1-7. The phrases “arising out of’ and “in the course of’ the employment are not synonymous and the claimant must establish both by a preponderance of the evidence. Baggett Transportation Co. v. Dillon, 219 Va. 633, 637, 248 S.E.2d 819, 822 (1978). “The words ‘arising out of . . . refer to the origin or cause of the injury while the phrase ‘in the course of pertains to the time, place and circumstances under which the accident occurred.” Id. “An accident arises out of the employment if there is a causal connection between the claimant’s injury and the conditions under which the employer requires the work to be performed.” R & T Investments v. Johns, 228 Va. 249, 252, 321 S.E.2d 287, 289 (1984).
Assaults on employees are generally not foreseen or expected; however, a causal connection between employment and such injury can be established where “the probability of assault [is] augmented either because of the peculiar character of the claimant’s job or because of the special liability to assault associated with the environment in which he must work.” R & T Investments, 228 Va. at 253, 321 S.E.2d at 289 (quoting 1 A. Larson, The Law of Workmen’s Compensation § 11.11 (a)(1984)). To determine this causal connection various tests have been followed by the courts. One such test, the positional risk test, is not followed in Virginia. Baggett, 219 Va. at 640, 248 S.E.2d at 823. Under this test, “[a]n injury arises out of the employment if it would not have occurred but for the fact that the conditions and obligations of the employment placed claimant in the position where he was injured.” *871 A. Larson, The Law of Workmen’s Compensation § 6.50 at 3-6 (1986)(emphasis in original). In Virginia, an injury arises out of the employment only if it is an “actual risk” of the employment. Under this test, the injury must “have had its origin in a risk connected with the employment, and to have flowed from that source as a rational consequence.” Bradshaw v. Aronovitch, 170 Va. 329, 335, 196 S.E. 684, 686 (1938). In short, “[t]he claimant must prove that the assault was directed against him as an employee or because of his employment.” Metcalf v. A. M. Express Moving Systems, 230 Va. 464, 469, 339 S.E.2d 177, 180 (1986).
The facts in this record must be reviewed in the context of these principles. These facts are not complicated and are essentially not in dispute. They are critical, however, to a proper determination of whether Christian carried his burden of proving that his injury arose out of his employment and to the proper application of the actual risk test. It is clear that his injury occurred in the course of his employment; it happened within the period of employment, at a place where he was reasonably expected to be, and while he was reasonably fulfilling the duties of his employment.
In the early morning hours of October 16, 1984, Christian, a long distance truck driver, stopped at a truck stop on an interstate highway in Tennessee, cashed a wire transfer of $1,000, paid $425 for fuel, and left with $575 in his wallet. Some twenty miles farther down the highway, at approximately 3:00 a.m., he noticed a vehicle with flashing blue lights behind him. Presuming this to be a police vehicle, Christian stopped and exited his truck. Thereafter, he was robbed of his money and wallet and shot by his assailants. For that injury he seeks compensation.
Significantly, Christian does not assert that his assailants were present when he cashed the wire transfer nor does the record contain any additional facts to support an inference that his assailants could have known this fact. The record is devoid of any facts from which to infer that this truck stop or this highway was an environment which presented a special liability to assaults such as robberies. Furthermore, no facts in the record support an inference that Christian was targeted by his assailants because of the cargo in his truck; or that it is generally known or assumed that truck drivers carry money as opposed to credit cards with which to pay their expenses during a trip; or that truck drivers are among those classes of employees who, because of the peculiar character of their *88employment, are subjected to an increased probability of robberies.
Consequently, Christian proved only that he was a victim of a purely random robbery on a public highway. While admittedly he was employed as a truck driver, he failed to prove any causal connection between his employment and the robbery. The majority, however, concludes from these facts, by the use of an inference “that the assailants attacked Christian in order to rob the money which truckers must carry to pay their expenses,” that Christian’s injury arose out of his employment. There is simply no factual basis in this record to support that inference. Accordingly, in my view, under the reasoning in Metcalf, Christian did not carry his required burden of proving that his injury arose out of his employment because he did not prove “that the assault [robbery] was directed against him as an employee or because of his employment.”
I turn now to my concern that the majority inadvertently abandoned the actual risk test as applied by our Supreme Court in assault cases and applied some form of the positional risk test in this case. Admittedly, such a result can readily occur when drawing upon phrases contained in cases involving injuries other than assaults in the so-called “street cases” and consequently I characterize the majority approach as inadvertent rather than intentional.
A brief review of the format of the majority opinion forms the basis of this conclusion. First, relying primarily on Immer & Co. v. Brosnahan, 207 Va. 720, 152 S.E.2d 254 (1967), the majority determines that Christian need only show “that his employment subjected him to the risk of the robbery that injured him.” Immer was not an assault case, but rather involved an employee who was injured in an automobile accident en route from his place of employment to the doctor’s office to seek further treatment of a work-connected injury. In that context, the Supreme Court held that an injury arises out of the employment under the actual risk test if the accident appears “ ‘to have had its origin in a risk connected with the employment, and to have flowed from that source as a rational consequence.’ ” 207 Va. at 726, 152 S.E.2d at 258 (quoting Conner v. Bragg, 203 Va. 204, 209, 123 S.E.2d 393, 397 (1962)). The risk of injury in an automobile accident, characterized by the Court as the hazard of highway travel, became an *89incident of the employee’s employment because he was authorized and obligated to travel to the doctor by his employer. Thus, a causal connection between his employment and his additional injuries was established, i.e., his injury flowed from an obligation of his employment. In short, the Court emphasized its intent to require a causal connection between the injury and the employment to establish that the injury arises out of the employment.
In this context, requiring that Christian show “that his employment subjected him to the risk of the robbery that injured him” is consistent with the principles of Immer, only if that phrase contemplates that Christian establish a causal connection between his injury and his employment. However, if that phrase contemplates that Christian is merely required to establish that as a truck driver on the highway he was subject to the obvious risk of robbery and that he is therefore entitled to receive workers’ compensation benefits, then that phrase conflicts with the Supreme Court’s holding in Metcalf. While Metcalf has been severely criticized by no less authority than Professor Larson,4 it is the law of the Commonwealth and Metcalf requires that “[t]he claimant must prove that the assault was directed against him as an employee or because of his employment.” 230 Va. at 469, 339 S.E.2d at 180.
Similarly, neither Southern Motor Lines v. Alvis, 200 Va. 168, 104 S.E.2d 735 (1950), nor Park Oil v. Parham, 1 Va. App. 166, 336 S.E.2d 531 (1985) are assault cases. While Continental Life Insurance Co. v. Gough, 161 Va. 755, 172 S.E. 264 (1934), is an assault case, the majority disregards the fact that, as a collector of insurance premiums, the employee was within that class of employees generally recognized, because of the nature of their duties, are exposed to the risk of injury caused by assault for the purpose of robbery.
Nevertheless, when addressing Baggett, R & T Investments and Metcalf, all of which are assault cases, the majority gives little, if any, significance to the plain language employed by our Supreme Court in defining and applying the actual risk test to assault cases, which clearly is more restrictive than the broad language in cases such as Immer. Thus we find in Baggett. “In short, the risk was not peculiar to the work. We cannot say that Dillon’s occupation *90as a truck driver subjected him, to an abnormal degree, to being shot accidentally or intentionally alongside a public highway. Such a danger is one which members of the general public who are not truck drivers are likewise exposed.” 219 Va. at 644, 248 S.E.2d at 825 (emphasis added). We find in R & T Investments: “The requisite nexus in an assault case is supplied if there is ‘a showing that the probability of assault was augmented either because of the peculiar character of the claimant’s job or because of the special liability to assault associated with the environment in which he must work.’ ” 228 Va. at 253, 321 S.E.2d at 289 (citation omitted). We find in Metcalf. “The claimant must prove that the assault was directed against him as an employee or because of his employment.” 230 Va. at 469, 339 S.E.2d at 180.
From these decisions, I believe that it is clear that our Supreme Court has declined to hold that the occupation of a truck driver falls within the class of employees who, because of the nature of their duties, are exposed to the risk of injury caused by assault for the purpose of robbery. Where, however, the truck driver employee can show that the robbery was directed against him as an employee or because of his employment (because, for example, his cargo was the target of robbery, or because the environment in which his employment required him to work subjected him to special liability to robbery), he would be entitled to compensation. The latter example is illustrated in the recent Supreme Court decision in Plummer v. Landmark Communications, 235 Va. 78, 366 S.E.2d 73 (1988), in which the employee alleged that the deserted parking lot in which she was required to wait in the early morning hours to pick up her employer’s newspapers for delivery and in which other employees had been previously “molested and hassled” by unknown third parties, amounted to special liability to assault associated with the environment in which she was required to work. In Plummer, the employee was injured when her unknown assailants fired a shot through the window of her automobile after saying, “Give me your purse.” The Court reaffirmed its holding in R & T Investments that the “requisite nexus in an assault case is supplied if there is a showing that the probability of assault was augmented either because of the peculiar character of the claimant’s job or because of the special liability to assault associated with the environment in which [she] must work.” Id. at 87, 366 S.E.2d at 77 (emphasis added).
*91An injury resulting from an assault in connection with a robbery is perhaps a classic example of a risk of harm shared by most employees and the general public, particularly in public places. Indeed, it is hard to imagine an employment situation where an employee is required to go into a public place that would not subject the employee to the risk of robbery. In that context it is difficult in most cases to distinguish a robbery of an individual from a robbery directed against an individual as an employee or because of his employment, without specific facts indicating a rational distinction. In my view, it is this difficulty that has led the majority inadvertently to abandon the application of the actual risk test in assault cases as addressed by our Supreme Court and has resulted in the application of some form of the positional risk test in the present case.
Under the positional risk test, Christian’s injury clearly would not have occurred but for the fact that his job as a long distance truck driver required him to be on the highway when these assailants committed the robbery which resulted in his injury. Similarly, if the facts established that the assailants targeted Christian for the robbery as an employee to obtain something of value connected with his employment, he would be entitled to compensation. Under these circumstances, no inferences would be required; there would be a clear factual basis on which to conclude that there was a causal connection between the injury to Christian and his employment. Without such facts, however, there is no rational basis to distinguish this robbery of Christian from the robbery of any member of the general public who might have been traveling on this interstate in Tennessee in the early morning hours of October 16, 1984 and fell victim to a random robbery. No facts indicate that this highway was an environment that subjected Christian, or the general public, to a special risk of robbery. More importantly, no facts indicate that the assailants attacked Christian to rob the money that truckers must carry to pay their expenses. Obviously they attacked him, not for personal grievances, but to obtain something of value. However, this record does not establish that they attacked him to obtain the “money which truckers must carry to pay their expenses” as opposed to the money that any traveler on that highway might possess. Therefore, Christian failed to demonstrate the requisite nexus between his employment and his injury; he did not show that he was attacked as an employee or because of his employment.
*92For these reasons, I would reverse the decision of the commission and hold that Christian did not meet his burden of proving that his injury arose out of his employment.

 See 1 A. Larson, infra, §§ 11.11(b) and 11.11(c) (Supp. 1987).